Citation Nr: 1621989	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to service connection for radiculopathy of the lower extremities. 

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

REPRESENTATION

Appellant represented by: John R. Worman, attorney

INTRODUCTION

The Veteran served on active duty from August 2006 to December 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board remanded this case in March 2015 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded this case so that the Veteran could undergo a Compensation and Pension (C&P) examination for the radiculopathy in his lower extremities, and submit evidence for TDIU.  For the following reasons, the Board finds another remand is warranted.

Although the Veteran was scheduled for a C&P examination in May 2015, and the RO mailed the paperwork for TDIU to the Veteran, the Veteran did not appear for his scheduled examination, and he did not return the TDIU paperwork to the RO.  However, the record indicates the Veteran moved frequently and may not have received his mail.  In February 2016, for example, the Veteran informed a VA employee he had moved three times over the last several months, and he did not know if he had received the Supplemental Statement of the Case (SSOC).  While the Veteran confirmed his current address with the VA employee in February 2016, nothing in the record indicates that the RO re-sent the SSOC to the Veteran at his new address. 

Due to the confusion over the Veteran's address and what notifications he received from the VA, apparent in the record, the Board finds another remand is in order so that the RO can inform the Veteran of his scheduled C&P examination, and re-send the TDIU questionnaires.

The Board notes that in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Lastly, the Veteran is reminded that good cause must be shown for missing a scheduled C&P examination.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with a suitably qualified examiner in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not that the Veteran's lower extremity radiculopathy is related to a disease or injury incurred in service or to a service connected disease or disability such as lumbar strain.

The examiner should particularly consider the Veteran's groin muscular impingement (noted in the January 2013 C&P examination) in assessing the Veteran.

2. The AOJ should ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3. Arrange for a vocational opinion or social and industrial survey as to the Veteran's ability to engage in employment.  This should take into consideration the Veteran's service-connected disabilities in combination with his education and occupational experience.  If the Veteran is found able to engage in gainful employment, the examiner should provide examples of the types of employment the Veteran could perform.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

